                                                                ARIEL E. STERN, ESQ.
                                                            1   Nevada Bar No. 8276
                                                                REX D. GARNER, ESQ.
                                                            2   Nevada Bar No. 9401
                                                                AKERMAN LLP
                                                            3   1635 Village Center Circle, Suite 200
                                                                Las Vegas, NV 89134
                                                            4   Telephone: (702) 634-5000
                                                                Facsimile: (702) 380-8572
                                                            5   Email: ariel.stern@akerman.com
                                                                Email: rex.garner@akerman.com
                                                            6
                                                                Attorneys for Plaintiff The Bank of New York
                                                            7   fka The Bank of New York, as Trustee for the
                                                                Certificateholders CWABS, Inc., Asset-Backed
                                                            8   Certificates, Series 2006-6
                                                                                               UNITED STATES DISTRICT COURT
                                                            9

                                                           10                                          DISTRICT OF NEVADA
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   THE BANK OF NEW YORK FKA THE BANK                    Case No.: 2:16-cv-02561-RFB-BNW
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                OF NEW YORK, AS TRUSTEE FOR THE
                     LAS VEGAS, NEVADA 89134




                                                           12   CERTIFICATEHOLDERS  CWABS,    INC.,
AKERMAN LLP




                                                                ASSET-BACKED CERTIFICATES, SERIES                    STIPULATION AND ORDER
                                                           13                                                        EXTENDING THE BRIEFING ON THE
                                                                2006-6,
                                                                                                                     PARTIES' MOTIONS FOR SUMMARY
                                                           14                                                        JUDGMENT
                                                                                  Plaintiff,
                                                           15   v.                                                   [FIRST REQUEST]
                                                           16   STAR HILL HOMEOWNERS ASSOCIATION;
                                                                SBW   INVESTMENT,     LLC;  NEVADA
                                                           17
                                                                ASSOCIATION SERVICES, INC.; and SFR
                                                           18   INVESTMENTS POOL 1, LLC,

                                                           19                     Defendants.
                                                           20

                                                           21          The Bank of New York fka The Bank of New York, as Trustee for the Certificateholders

                                                           22   CWABS, Inc., Asset-Backed Certificates, Series 2006-6 (BoNYM), Star Hill Homeowners

                                                           23   Association (the HOA), and SFR Investments Pool 1, LLC (SFR) (collectively, the parties), though

                                                           24   their counsel of record, stipulate as follows:

                                                           25          1.      The parties filed their respective motions for summary judgment on April 25, 2019.

                                                           26   [ECF Nos. 58, 62, and 63.] The oppositions to these motions are currently due on May 16, 2019.

                                                           27   ...

                                                           28   ...
                                                                                                                 1
                                                            1          2.     The parties hereby stipulate and agree the parties shall have seven (7) additional days to

                                                            2   file their respective oppositions. The new deadline to file the oppositions to the parties' respective

                                                            3   motions for summary judgment shall be May 23, 2019.

                                                            4          3.     This is the first request for an extension of the opposition deadlines and is not made for

                                                            5   purposes of undue delay. The extension will allow the parties a meaningful opportunity to address the

                                                            6   arguments raised in the summary judgment motions.

                                                            7          Respectfully submitted.

                                                            8   This the 14th day of May, 2019.                    This the 14th day of May, 2019.
                                                            9
                                                                AKERMAN LLP                                        ALVERSON TAYLOR MORTENSEN &
                                                           10                                                      SANDERS
                                                                /s/ Rex D. Garner
                                                                ARIEL E. STERN, ESQ.                                /s/ Adam R. Knecht
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                Nevada Bar No. 8276                                KURT R. BONDS, ESQ.
                                                                                                                   Nevada Bar No. 6228
                     LAS VEGAS, NEVADA 89134




                                                           12   REX D. GARNER, ESQ.
                                                                Nevada Bar No. 9401                                ADAM R. KNECHT, ESQ.
AKERMAN LLP




                                                           13   1635 Village Center Circle, Suite 200              Nevada Bar No. 13166
                                                                Las Vegas, Nevada 89134                            7401 W. Charleston Blvd
                                                           14                                                      Las Vegas, Nevada 89117
                                                                Attorneys for Plaintiff The Bank of New York fka
                                                           15   The Bank of New York, as Trustee for the           Attorneys for Defendant Star Hill HOA
                                                                Certificateholders CWABS, Inc., Asset-Backed
                                                           16   Certificates, Series 2006-6

                                                           17   This the 14th day of May, 2019.
                                                           18   KIM GILBERT EBRON
                                                           19
                                                                /s/ Diana S. Ebron
                                                           20   DIANA S. EBRON, ESQ.
                                                                Nevada Bar No. 10580
                                                           21   JACQUELINE A. GILBERT, ESQ.
                                                                Nevada Bar No. 10593
                                                           22   KAREN L. HANKS, ESQ.
                                                                Nevada Bar No. 9578
                                                           23   7625 Dean Martin Drive, Suite 110
                                                                Las Vegas, Nevada 89139
                                                           24
                                                                Attorneys for SFR Investments Pool 1, LLC
                                                           25

                                                           26                                                       IT IS SO ORDERED.
                                                                DATED:____________________________
                                                           27                                                       ______________________________________
                                                                                                                   ________________________________
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                           28                                                      RICHARD    F. BOULWARE, II
                                                                                                                    CASE NO. 2:16-cv-02561-RFB-BNW
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                                                                               2
                                                                                                                   DATED this 15th day of May, 2019.
